389 U.S. 14
88 S. Ct. 49
19 L. Ed. 2d 7
Howard PRICE etc.v.STATE BOARD COMMISSION OF WEST VIRGINIA et al.
No. 176.

R. C. WETHERALL et al.
v.
STATE ROAD COMMISSION OF WEST VIRGINIA et al.
No. 177.
Supreme Court of the United States
October Term, 1967.
October 9, 1967
Rehearings Denied Dec. 4, 1967.
See 389 U.S. 997, 88 S. Ct. 461.
Carney M. Layne and Charles W. Yeager, for appellants.
C. Donald Robertson, Atty. Gen. of West Virginia, and George H. Mitchell, Asst. Atty. Gen., for appellees.
PER CURIAM.


1
The motions to dismiss are granted and the appeals are dismissed for want of jurisdiction. Treating the papers whereon the appeals were taken as petitions for writs of certiorari, certiorari is denied.


2
THE CHIEF JUSTICE and Mr. Justice BRENNAN are of the opinion that probable jurisdiction should be noted.